Citation Nr: 1616249	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-37 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

4.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine, to include on an extra-schedular basis.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from September 1961 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, January 2009 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veteran was afforded a period of 30 days following the hearing for the submission of additional evidence.  Additional evidence was received in January 2016 and the 30 day period has now expired.

The record reflects that the RO has characterized the Veteran's psychiatric claim as a claim for service connection for PTSD.  As is discussed in more detail below, the medical evidence of record in this case indicates that the Veteran has been diagnosed with various mental health disorders during the period of this appeal, including PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (noting that a claim for service connection for PTSD should be construed more broadly by VA as a claim for service connection for any mental disability).  The Board has therefore recharacterized the Veteran's psychiatric claim accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

The Board notes that the Veteran and his representative appeared to raise the issues of entitlement to service connection for a heart disability and hypertension, to include as secondary to herbicide exposure, at the December 2015 hearing.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The claim to reopen and the claim for service connection for diabetes mellitus are decided below.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed July 1995 rating decision denied service connection for PTSD on the basis that there was no verified stressor to support a diagnosis of PTSD related to the Veteran's service.  The Veteran did not submit new and material evidence within one year.  
 
2.  Evidence received since the July 1995 rating decision includes evidence that is neither cumulative to, nor redundant of, the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that the Veteran set foot in the Republic of Vietnam during service and the Veteran is currently diagnosed with diabetes mellitus.



CONCLUSIONS OF LAW

1.  The May 1995 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.200, 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received, and the claim seeking entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18.

In a July 1995 rating decision, the RO denied the Veteran's claim for service connection for PTSD, finding that the Veteran did not have a verified stressor.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence of record at the time of the July 1995 rating decision includes the Veteran's lay statements of stressors, Veteran's service treatment records, service personnel records, VA treatment records, and a response from the service department that the stressors could not be established.  The Veteran's stressors included almost being blown off the deck, bombs rolling out when planes landed, the carrier running over sampans, a death, and several plane crashes.  The SPRs placed the Veteran on the USS Oriskany and indicates receipt of the Meritorious Unit Commendation for engagement in combat operations in Southeast Asia.  Treatment records showed depression, anxiety, and depression.  

The evidence received since the July 1995 rating decision includes a statement received in March 2008 and December 2015 hearing testimony from the Veteran detailing additional stressors and alleging that his psychiatric symptoms started shortly after he returned home and have persisted since that time.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (an in-service stressor event), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for PTSD is reopened.

Service Connection

The Veteran contends that his diabetes is related to his military service.  Specifically, the Veteran contends that while stationed on the USS Oriskany he left the ship several times while it was in Tonkin Bay as a part of his duties.  He stated that went ashore in Vietnam to refill the liquid oxygen cart used by the fighter jets on his aircraft carrier.  He testified that this occurred between May and September 1969.  See December 2015 hearing transcript.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for certain diseases, including diabetes mellitus type II, may also be granted based on exposure to certain herbicide agents during active service, even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Veteran satisfies the threshold requirement for the presumption of service connection to apply, as he had active military, naval, or air service for at least 90 days during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307.  

The Board must determine both whether the Veteran actually set foot in Vietnam (in the manner/for the purpose he has described) and whether the ship on which the Veteran served operated in the inland waterways of Vietnam (exposing those aboard to airborne sprayed herbicides).  Gray v. McDonald, 27 Vet. App. 313 (2015).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA's Compensation Service has identified a number of Navy and Coast Guard ships which meet the above requirements and are subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  The Oriskany is not one of the vessels identified on any of these lists.  However, this list is not exhaustive and the Oriskany's absence does not preclude presumptive entitlement. 

Turning to the evidence of record, the evidence of record demonstrates a current diagnosis of diabetes.  As such, the claim turns on whether the Veteran was actually ashore in Vietnam in 1969. 

The Veteran's service personnel records show that the Veteran served on the USS Oriskany from December 1968 to July 1969.  His Military Occupational Specialty (MOS) was aviation support equipment technician for this period.  The Veteran has been consistent in his contention that he was sent to refill the liquid oxygen cart in Vietnam.  See Veteran's written statements and hearing testimony from 2007 to 2015.  Command history for the USS Oriskany shows that the ship spent multiple days anchored in the Gulf of Tonkin during the period from May to September 1969.  Deck logs for the period from May to June 1969 confirm the launching and recovery of aircraft, but do not specify the types of aircraft or the passengers.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  After having carefully considered the matter, the Board finds the Veteran's statements, particularly those made at the 2015 Board hearing, to be credible in showing that he was present at some point in Vietnam, even if for a very short period of time.  His statements are consistent with the circumstances of his service as reflected in his service records.  Although there is a lack of corroboration that the Veteran actually went ashore, VA is required to give due consideration to the places, types and circumstances of the Veteran's service and to afford the Veteran the benefit of the doubt whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. §§ 1154(a), 5107(b).  The Veteran is competent to describe the details of his assignments, and his credible testimony that he went ashore in Vietnam is not contradicted by the other evidence of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, there is sufficient evidence to show that the Veteran as likely as not was present in the Republic of Vietnam. 

In sum, after resolving all reasonable doubt in favor of the Veteran, the Board finds that it was as likely as not that the Veteran served in the Republic of Vietnam.  As such, the Veteran's exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Diabetes mellitus, type II is presumed to be service-connected when a veteran has had presumed Agent Orange exposure.  38 C.F.R. § 3.309(e).  There is no medical evidence which serves to rebut that presumption.  Thus, on this record, in resolving all reasonable doubt in favor of the Veteran, service connection for diabetes mellitus is granted.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened, and to this extent only, the appeal is granted. 

Service connection for diabetes mellitus is granted.


REMAND

Psychiatric Disorder, to Include PTSD

First, remand is required for the PTSD claim for additional stressor development.  In this regard, the AOJ must make another attempt to verify all the Veteran's claimed stressors based on the additional information he has provided and any additional records received.

Second, the Veteran contends that his current psychiatric disorders, including his claimed PTSD, are related to various stressful and traumatic events in service.  His service treatment records are negative for any complaints, treatment, or diagnosis of PTSD or other psychiatric disorder (to include depression).  However, post-service VA treatment records document diagnoses of PTSD and a depressive disorder, and the Veteran has now reported that his symptoms began shortly after service discharge.  Thus, the Board concludes that a VA examination and medical opinion are necessary to determine whether the Veteran has a current psychiatric disorder, to include PTSD, and if so, whether such a disorder is related to his military service.  

Lumbar Spine

Remand is required for a current VA examination.  The most recent VA examination to determine the degree of severity of the Veteran's service-connected lumbar spine disability was in March 2013.  Thereafter, during the December 2015 Board hearing, the Veteran essentially testified that this disability had gotten worse.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his lumbar spine disability.  

While on remand, the AOJ must clearly consider whether referral for extraschedular evaluation based on the Veteran's service-connected lumbar spine disability and the related radiculopathy of the right lower extremity and left foot weakness is warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

TDIU

As the service connection and increased rating issues being remanded are inextricably intertwined with the issue of entitlement to a TDIU, they must be adjudicated prior to further consideration of the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative a VCAA notice letter pertaining to the issue of entitlement to service connection for a psychiatric disorder, to include PTSD. 

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Thereafter, contact the Joint Services Records Research Center (JSRRC) or any other appropriate entity to attempt to verify the Veteran's claimed stressors, include the following:  (1) witnessing the severing of JWJ's finger at NATTC in Memphis, between 1963 and 1965; (2) listening over the radio as a crew deckman get caught in a wheel of a plane on takeoff off the coast of Barbers Point, Hawaii, between 1965 and 1968; (3) witnessing a flight deck worker walk into the propeller of a COD (plane) onboard the USS Lexington between 1970 and 1975; and (4) the suicide of a division officer while stationed in Hawaii.  An attempt should be made to verify all the Veteran's stressors.  Include the Veteran's confirmed assignments, military occupational specialty, and any relevant service records as part of this request, as appropriate.

5.  After any additional records are associated with the claims file and stressor verification has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must identify all current psychiatric disorders, to include whether the Veteran has PTSD and/or a depressive disorder.  

Second, for each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or better probability) the disorder is causally or etiologically related to the Veteran's military service. 

Third, with respect to PTSD, the examiner must be provided with a summary of any verified in-service stressors and must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered in determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor or if there is a stressor related to fear of hostile military or terrorist activity consistent with the Veteran's service, the examiner must determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is appropriate, the examiner must then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected lumbar spine disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate examination questionnaire shall be completed.  The examiner must provide an opinion regarding the effect of the Veteran's lumbar spine disability on his employment.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  As part of that readjudication, determine if referral to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.  Also consider whether additional development of TDIU shall be conducted.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


